978 F.2d 1264
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Cleveland VAUGHN, Jr., Appellant,v.Manuel LUJAN, Jr., Secretary of the Interior, Appellee.
No. 91-3701NE.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 13, 1992.Filed:  November 6, 1992.

1
Before FAGG, Circuit Judge, LAY, Senior Circuit Judge, and LARSON,* Senior District Judge.

PER CURIAM

2
Cleveland Vaughn, Jr., appeals from an adverse jury verdict in his employment discrimination action.


3
Vaughn contends the district court committed error in denying his motions to compel discovery and to sanction the Secretary for failing to produce documents.  Vaughn also contends the district court committed error in denying his motion to reopen discovery.  Discussion of the issues presented by Vaughn's appeal will serve no useful purpose.  We have considered Vaughn's contentions and find them to be without merit.  We affirm the district court.  See 8th Cir.  R. 47B.



*
 The HONORABLE EARL R. LARSON, Senior United States District Judge for the District of Minnesota, sitting by designation